                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

MICHAEL J. MARTIN,

                       Petitioner,                :   Case No. 3:19-cv-042

       - vs -                                         District Judge Walter H. Rice
                                                      Magistrate Judge Michael R. Merz

WARDEN,
 London Correctional Institution
                                                  :
                       Respondent.


      DECISION AND ORDER GRANTING MOTION TO DISMISS


       This habeas corpus case is before the Court on Petitioner’s Motion to Dismiss (ECF No.

5).    A motion to dismiss voluntarily under Fed.R.Civ.P. 41 is a non-dispositive motion on

which an assigned Magistrate Judge may rule.

       Petitioner asks that the case be dismissed without prejudice and that the Court allow him

to refile “when he has other evidence in his Post-Conviction Petitions.” Id. He asserts he also has

a motion for new trial pending before the trial court. Id.

       Although the Magistrate Judge has already filed a Report and Recommendation

recommending the Petition be dismissed with prejudice, this is the Petitioner’s case and he should

be allowed to present it as completely as he can within the statute of limitations. Petitioner is

cautioned, however, that habeas corpus petitions are subject to a one-year statute of limitations,

codified at 28 U.S.C. § 2244(d) which provides:


                (1) A 1-year period of limitation shall apply to an application for a
                writ of habeas corpus by a person in custody pursuant to the

                                                  1
               judgment of a State court. The limitation period shall run from the
               latest of—

                    (A) the date on which the judgment became final by the
                    conclusion of direct review or the expiration of the time for
                    seeking such review;

                    (B)    the date on which the impediment to filing an
                    application created by State action in violation of the
                    Constitution or laws of the United States is removed, if the
                    applicant was prevented from filing by such State action;

                    (C) the date on which the constitutional right asserted was
                    initially recognized by the Supreme Court, if the right has
                    been newly recognized by the Supreme Court and made
                    retroactively applicable to cases on collateral review; or

                    (D) the date on which the factual predicate of the claim or
                    claims presented could have been discovered through the
                    exercise of due diligence.

               (2) The time during which a properly filed application for State
               post-conviction or other collateral review with respect to the
               pertinent judgment or claim is pending shall not be counted toward
               any period of limitation under this subsection.


       If either of the matters which Petitioner says he has pending in the trial court was properly

filed, then the time when that matter is pending is not counted. If those matters were not “properly

filed” within the meaning of § 2244, they will not prevent the statute from running. For example,

if the post-conviction petition was filed outside the one-year time limit for such petitions, it would

not be “properly filed.”

       If there is no such properly filed post-conviction attack, then the one year runs from the

ninetieth day after final judgment in the Ohio Supreme Court, which happened January 31, 2018.

Ninety days later was May 1, 2018, so Petitioner’s time to file would expire May 1, 2019, unless

the time was tolled by a properly filed collateral attack, as set forth above. The time when a habeas


                                                  2
petition was pending does not toll the statute, so the time since he first filed here (February 12,

2019) is still counted.

       With that caution about the statute of limitations, Petitioner’s Motion to Dismiss without

prejudice is GRANTED. That renders Petitioner’s Objections to the Report and Recommendations

moot. The Clerk will terminate this case on the docket.




March 4, 2019.

                                                               s/ Michael R. Merz
                                                              United States Magistrate Judge




                                                3
